dateDETAILED ACTION

		This Office Action is in response to Applicant’s Amendment dated 9/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons-Mathews et al [US 2010/0096738] in view of Wood et al [2004/0041260]
►	With respect to claim 2, Simmons-Mathews et al (fig 21, text [0001]-[0044]) discloses a semiconductor component comprising:
	a semiconductor substrate (205, text [0026] 7 [0019]) ) having a first substrate surface and a second substrate surface opposite the first substrate surface;
	a polymer layer (compliant 218, text [0027] & [0020]) having a first polymer surface and a second polymer surface opposite the first polymer surface, wherein the first polymer surface is in contact with the second substrate surface;
	a plurality of conductive vias (TSV 210, text [0026]) extending from the first substrate surface to the second polymer surface, each conductive via comprising:
		a substrate via embedded (212) in the semiconductor substrate;
		a terminal portion (215) integrally connected to the substrate via and embedded inthe 	polymer layer, the terminal portion having a planarized contact surface generally parallel and in 	plane with the second polymer surface,
		wherein the conductive vias are circumferentially lined with an insulator (211) that 		extends from the first substrate surface to the second polymer surface, and wherein the 	conductive vias are filled with a conductive metal. 
	Simmons-Mathews et al does not expressly teach a plurality of back side redistribution conductors on the second polymer surface, each of the plurality of back side redistribution conductors electrically coupled to the terminal portion of an individual one of the plurality of conductive vias.
	However, Wood et al (fig 2K/2I, text [0001]-[0087]) teaches a plurality of back side redistribution conductors (40) on the second polymer surface (surface of polymer 36), each of the plurality of back side redistribution conductors electrically coupled to the terminal portion of an individual one of the plurality of conductive vias (38).
	Therefore, it would have been obvious for those skilled the art to modify semiconductor component of Simmons -Mathews et al by using the back side redistribution conducts as being claimed, per taught by Wood et al, to provide a better access of integrated circuit for the semiconductor component.
►	With respect to claim 6, the same reason given above, Wood et al teaches each of the back side redistribution conductors has a first end electrically coupled to the terminal portion of the individual one of the plurality of conductive vias and a second end laterally of set from the terminal portion.
►	With respect to claim 7, Simmons-Mathews et al (text [0026) discloses wherein the via insulator comprises a polymer or SiO2.
►	With respect to claim 8, Simmons-Mathews et al discloses a thickness of the polymer layer is about 10 µm (figs 2B-2E, text [0027]: plananzing compliant 218 to expose tip 215 of being about 10 µm long). 
►	With respect to claim 9, Simmons-Mathews et al discloses wherein a thickness of the polymer layer is about 5 µm (figs 2B-2E, text [0027]: plananzing compliant int 218 to expose tip 215 of being about 5 µm long).
Claim 3 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Simmons- Mathews et al [US 2010/0096738] in view of Wood et al [US 2004/0041260] as applied to claim 2 above, in further view of Gurtler et al [US 5,424,245]
►	With respect to claim 3, Simmons-Mathews et al in view of Wood et al substantially discloses the claimed semiconductor component wherein the plurality of conductive vias each have an inner-via diameter generally uniform throughout the conductive via but does not expressly teach the semiconductor component further comprises a plurality of under bump metallization layers configured to electrically couple to an individual one of the plurality of back side redistribution conductors,  wherein each under bump metallization layer has a metallization layer diameter generally equal to the inner-via diameter, wherein the underbump metallizations include a metal adhesive layer.
	However, Gurtler et al teaches (fig 7, cols 1-7) using underbump metallization layer (60, col 5) to electrically coupling to the terminal portion of the conductive via (28), wherein the under bump metallization layer has a metallization layer diameter generally equal to the inner-via diameter, wherein the underbump metallizations include a metal adhesive layer
	Therefore, it would have been obvious for those skilled in the art to modify the semiconductor component of Simmons-Mathews et al in view of Wood et al by using the underbump metallization layers as being claimed, per taught by Gurtler et al, to provide improved interconnection between the backside redistribution conductors and a bump for external electrical connection, wherein the adhesion between the bump and the terminal portion of the conductive via is increased.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons- Mathews et al [US 2010/0096738] in view of Wood et al [US 2004/0041260] and Gurtler et al [US 5,424,245] as applied to claim 3 above, in further view of Daubenspeck et al [US 2006/0026861]
►	With respect to claim 4, Simmons-Mathews et al in view of Wood et al and Gurtler et al substantially discloses the claimed semiconductor component comprising the under bump metallization layers including the metal adhesive layer but does not expressly teach the metallization layers including a solder wetting layer.
	However, Daubenspeck et al (text [0005]) teaches using the under bump metallization layer (UBM) including a metal adhesive layer and a solder wetting layer.  
	Therefore, it would have been obvious for those skilled in the art, in view of Daubenspeck et al, to have semiconductor component of Simmons-Mathews et al in view of Wood et al and Gurtler et al with the under bump metallization including an adhesive metal layer and a solder wetting layer as being claimed to ensure mechanical strength between the back side redistribution conductors and bump for external electrical connection in semiconductor component.
Claim 5 is  rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Simmors- Mathews et al [US 2010/0096738] in view of Wood et al [US 2004/0041260] as applied to claim 2 above, in further view of Farnworth et al [US 2006/0275949]
►	With respect to claim 5, Simmons-Mathews et al  in view of Wood et al substantially discloses the claimed semiconductor component but does not expressly teach a dielectric layer on the first substrate surface of the semiconductor substrate, wherein the dielectric layer includes a plurality of openings aligned with the conductive vias to allow a second semiconductor substrate to bond to the metal of the conductive vias.
	However, Farnworth et al (fig 10A thus fig 10B, text [0001]-[0299] more particular text [0196]) teaches the dielectric layer (64A) on the first substrate surface of the semiconductor substrate (14AT, text [200]) , wherein the dielectric layer includes a plurality of openings (80A, text [0196] — see fig 9B) aligned with the conductive vias (68A, text [0202]) to allow a second semiconductor substrate (16A-1, fig 10B) to bond to the metal (76A, text [0184] — see fig 9B) of the conductive vias.
	Therefore, it would have been obvious for those skilled in the art to modify the semiconductor component of Simmons-Mathews et al in view of Wood by having the dielectric layer and the plurality of opens as being claimed, per taught by Farnworth, to provide cites being needed for bonding the semiconductor substrate to the semiconductor component to produce designed device packaging.

Allowable Subject Matter
Claims 10-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 2-9 have been considered but are moot in new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819